[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  JULY 2, 2008
                               No. 07-14685
                                                                THOMAS K. KAHN
                           Non-Argument Calendar
                                                                    CLERK
                         ________________________

                            BIA No. A45-878-396

GRANVILLE EDINBURN WILLIAMS,

                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                        Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (July 2, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Granville Edinburn Williams petitions for review of a final order of the

Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ’s”)
order of removal under the Immigration and Naturalization Act (“INA”)

§ 212(a)(2)(A)(i)(II), 8 U.S.C. § 1182(a)(2)(A)(i)(II), and denying cancellation of

removal under INA § 240A(a), 8 U.S.C. § 1229b(a), or termination of removal

under 8 C.F.R. § 1239.2(f). On appeal, he argues that (1) res judicata barred the

government from initiating removal proceedings based on his Florida cocaine

trafficking conviction because it previously had instituted removal proceedings on

the same basis, and those proceedings were terminated in his favor; (2) he was not

removable based on the Florida conviction because he would have qualified for

treatment under the Federal First Offender Act if he had been prosecuted under

federal law; (3) the IJ denied him due process by exhibiting bias during the

removal proceedings; and (4) he was eligible for cancellation of removal because

he could establish continuous residency based on his father’s residency.           After

thorough review, we dismiss the petition in part, and deny the petition in part.

      We review our subject matter jurisdiction de novo. Ruiz v. Gonzales, 479
F.3d 762, 765 (11th Cir. 2007). If we have jurisdiction, we review the BIA’s

decision, except to the extent that it adopts the IJ’s decision. Chen v. U.S. Att’y

Gen., 463 F.3d 1228, 1230 (11th Cir. 2006). Here, because the BIA issued a

separate opinion without adopting the IJ’s reasoning, we review only the BIA’s

decision. See id. We review legal issues, including res judicata and constitutional

challenges, de novo. Contreras-Rodriguez v. U.S. Att’y Gen., 462 F.3d 1314, 1316
                                          2
(11th Cir. 2006); Jang v. United Technologies Corp., 206 F.3d 1147, 1149 (11th

Cir. 2000).

      Under 8 U.S.C. § 1252(a)(2)(C), no court has jurisdiction to review a final

order of removal against an alien who is removable by reason of having committed

a criminal offense covered in 8 U.S.C. § 1182(a)(2), which includes an alien who

has been convicted of a violation of a state law relating to a controlled substance.

8 U.S.C. § 1182(a)(2)(A)(i)(II).       However, we retain jurisdiction to consider

whether the alien is (1) an alien, (2) who is removable, (3) based on a conviction

for an aggravated felony. See Bahar v. Ashcroft, 264 F.3d 1309, 1311 (11th Cir.

2001). Under 8 U.S.C. § 1252(a)(2)(B)(ii), we do not have jurisdiction to review a

decision denying discretionary relief. Nevertheless, we may review constitutional

claims or questions of law raised in a petition for review.               8 U.S.C.

§ 1252(a)(2)(D).

      The Supreme Court has held that, pursuant to 8 U.S.C. § 1252(b)(6), a

deportation order is final and reviewable at the time it is issued. Stone v. I.N.S.

514 U.S. 386, 405 (1995). Therefore, an alien seeking review of the denial of a

subsequent motion to reopen or for reconsideration must file a separate petition for

review of that order. Id. at 405-06.

      Because federal courts are limited to resolving real and substantial

controversies, we are precluded from deciding questions that cannot affect the
                                           3
rights of the litigant. Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990).

Thus, if events occur subsequent to the filing of an appeal that deprive us of the

ability to afford a litigant meaningful relief, the case is moot and must be dismissed

for lack of jurisdiction. Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir.

2001). The government may cancel removal of an alien who (1) has been a lawful

permanent resident for more than five years, (2) has resided in the United States for

more than seven years following admittance in any status, and (3) has not been

convicted of an aggravated felony. 8 U.S.C. § 1229b(a).

      As an initial matter, we do not have jurisdiction to review certain of

Williams’s claims. First, Williams’s argument that the Federal First Offender Act

barred his removal was not raised until his motion for reconsideration was filed

with the BIA, and he has not petitioned for review of the denial of that motion. We

therefore do not have jurisdiction to review that claim. See Stone, 514 U.S. at 405.

Second, as to Williams’s contention that he was eligible for cancellation of

removal because he could establish continuous residency based on his father’s

residency, the BIA found that he was statutorily ineligible for cancellation of

removal after Williams filed his petition for review, on the ground that he had

committed an aggravated felony. Thus, even if we were to hold that he could

establish the requisite continuous residency, he still would be ineligible for



                                          4
cancellation of removal. See 8 U.S.C. § 1229b(a). Accordingly, this issue is moot,

see Al Najjar, 273 F.3d at 1336, and we dismiss as to these two claims.

         We turn now to the issues we have jurisdiction to review: (1) that res

judicata barred the removal proceedings, since this issue concerns whether or not

Williams was removable, see Bahar, 264 F.3d at 1311; (2) that Williams was

denied due process, since it raises a constitutional issue.          See 8 U.S.C.

§ 1252(a)(2)(D).

         We find no merit to Williams’s argument that res judicata barred the

removal proceedings. Res judicata bars relitigation of matters decided in a prior

proceeding when four requirements are met: (1) there was a final judgment on the

merits, (2) the decision was rendered by a court of competent jurisdiction, (3) the

parties are identical in both suits, and (4) the cause of action is the same in both

suits.    Jang, 206 F.3d at 1149.     Here, the IJ closed the earlier proceedings

administratively because Williams’s criminal appeal was pending, and expressly

noted that either party could seek further action in the case by filing a motion to

recalendar it.    Thus, there was no final judgment on the merits in the earlier

proceedings, and res judicata did not bar the instant removal proceedings. See id.

         We likewise are not persuaded that Williams was denied due process. Under

the Fifth Amendment, aliens are entitled to due process of law in deportation

proceedings. Reno v. Flores, 507 U.S. 292, 306 (1993). “Due process is satisfied
                                         5
only by a full and fair hearing.” Ibrahim v. INS, 821 F.2d 1547, 1550 (11th Cir.

1987). To prevail on a due process challenge, a petitioner must show “substantial

prejudice,” which, in turn, requires a showing that the outcome of his proceedings

would have been different absent the alleged violation. Id.

       Nothing in this record supports Williams’s claim that the IJ denied him due

process by exhibiting a bias against him. Indeed, the IJ considered and responded

to each argument Williams presented in opposition to removal. Thereafter, the

BIA affirmed the IJ’s decision. Moreover, even if the IJ had advised Williams that

he might apply for voluntary departure or waiver of inadmissibility, Williams has

not shown that the government would have agreed to these discretionary forms of

relief. Thus, Williams has not established that the IJ exhibited a bias or that he

somehow was prejudiced by the alleged bias.

       Accordingly, we deny Williams’s petition as to his claims regarding res

judicata and due process, and we dismiss his remaining claims.1

       PETITION DENIED IN PART, DISMISSED IN PART.




       1
        We also DENY Williams’s motion for conditional termination of the removal
proceedings.
                                           6